Title: To George Washington from Colonel William Malcom, 9 August 1777
From: Malcom, William
To: Washington, George



sr
[Smith’s] Clove [N.Y.] August 9 1777

I am sorry to inform, your Excellency; that there are but Six men, inlisted in my Regiment, Since the Return, which I had the Honor to present, to you at Pompton.
I have by memorial, to the Councill of Safety of this State, Sollicited the encouragement, they have given their State Regiments—but to no effect.
Capt. Hallet cannot be found. the more Surprizing, as he was informed by Capt. Hunter, in June, that he was Attach’d to my Regimt.
Your Excellency, will perceive, by the Return, that Capt. Thom, hath been Very Unsuccessful in recruiting—he was among the first of General Clintons appointments—I am at a loss to determine the propriety of furnishing him with money, of which I have received 2000 dollars, Your Excellency will be pleased to decide upon that Subject.
We find much difficulty in procuring cloathing & Accoutrements—hitherto we have only got firelocks and Shirts—It is a part of Col. Burrs business to procure an Order for what Stores your Excellency thinks proper.
I Keep a Competent Number of Officers to do duty with the Regiment and the Residue on Recruiting Service. I have the Honor to be with due Respect Your Excellency’s most Obed. Servant

W. Malcom

